IN THE SUPREME COURT OF THE STATE OF NEVADA


                FAISSAL L. AHMEAD,                                      No. 68801
                                         Appellant,
                              vs.
                CORPOLO AVENUE TRUST; TEAL
                PETALS STREET TRUST; RESOURCES
                GROUP, LLC; SOUTHERN
                HIGHLANDS HOA, A DOMESTIC NON-
                                                                          FILED
                PROFIT COOP CORPORATION;                                  FEB 2 4 2016
                ALESSI & KOENIG, LLC, A DOMESTIC
                LIMITED LIABILITY COMPANY; AND                         CLERK

                IYAD HADDAD, AN INDIVIDUAL,
                                   Respondents.




                                      ORDER DISMISSING APPEAL
                            On January 4, 2016, we granted appellant's counsel David Lee
                Phillips's motion for an extension of time to file the case appeal statement,
                docketing statement, and transcript request form. Our order directed Mr.
                Phillips to file these documents by January 6, 2016, or face sanctions,
                including the dismissal of this appea1. 1 See NRAP 3(a)(2); NEAP 9(a)(6);
                NRAP 14(c). To date, Mr. Phillips has not complied.
                            On February 4, 2016, respondents filed a motion to dismiss
                this appeal based on appellant's failure to file these documents in

                      IA copy of this order is attached.


SUPREME COURT
     OF
   NEVADA


(0) 194Th e
                                                                                         - aSq 8'1
                 compliance with this court's order and rules. Appellant has failed to
                 oppose the motion. Accordingly, we grant the motion and we
                              ORDER this appeal DISMISSED. 2



                                                         tet,   4   11-   , J.
                                        Hardesty


                                           J.                                        J.
                 Saitta                                         Pickering




                 cc: Hon. Douglas Smith, District Judge
                      David Lee Phillips & Associates
                      David Lee Phillips
                      Fennemore Craig Jones Vargas/Las Vegas
                      Alessi & Koenig, LLC
                      Law Offices of Michael F. Bohn, Ltd.
                      Eighth District Court Clerk




                       The other relief requested in respondents' motion filed on February
                          2
                 4, 2016, is denied as moot.


SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                       2
                                 IN THE SUPREME COURT OF THE STATE OF NEVADA


                        FAISSAL L. AHMEAD,                                  No. 68801
                        Appellant,
                        vs.
                        CORPOLO AVENUE TRUST; TEAL
                        PETALS STREET TRUST; RESOURCES
                        GROUP, LLC; SOUTHERN
                                                                               FILED
                        HIGHLANDS HOA, A DOMESTIC NON-                         JAN 0 4 2016
                        PROFIT COOP CORPORATION;
                        ALESSI & KOENIG, LLC, A DOMESTIC
                        LIMITED LIABILITY COMPANY; AND
                        WAD HADDAD, AN INDIVIDUAL,
                        Respondents.

                                             ORDER GRANTING MOTION
                                    Cause appearing, appellant's motion for an extension of time
                        is granted. NRAP 26(b)(1)(A). Appellant shall have until January 6,
                        2016, to file and serve the case appeal statement, docketing statement,
                        and transcript request form.' See NRAP 3(f); NRAP 9; NRAP 14. Failure
                        to comply with this order may result in the imposition of sanctions,
                        including dismissal of this appeal as abandoned. NRAP 9(a)(6); NRAP
                        14(c).
                                    It is so ORDERED.


                                                                                        C.J.




                               'If no transcripts are to be requested, appellant shall file• a
                        certificate to that effect within the same time period. NRAP 9(a)(1)(C).


Supnem Cowl*
        OF
     NEVADA

(0) 1947A    affliY ,
                  cc: David Lee Phillips & Associates
                       Fennemore Craig Jones Vargas/Las Vegas
                       Alessi & Koenig, LLC
                       Law Offices of Michael F. Bohn, Ltd.




SUPREME COURT
        OF
     NEVADA


(0) 1947A    ae                                   2